     Case 2:20-cv-02586-GW-E Document 83 Filed 03/26/21 Page 1 of 9 Page ID #:547




       THOMAS J. WEISS, State Bar No. 63167
       tweiss(a2weisszaman.com
 2     SHAWN ZAMAN, State Bar No. 306224
       szaman(a2weisszaman.com
 3     WEISS & ZAMAN
       16633 Ventura Blvd., Suite 510
 4     Encino, CA 91436
       Telephone: (818) 290-3810
 5     Facsimile: (818) 290-3870
 6     SUMMER NASTICH, State Bar No. 229985
       summer(a2nastichlaw .com
 7     NASTICII LAW
       2341 Derby St.
 8     Berkeley, CA 94705
       Telephone: (415) 794-4210
 9
       Attorneys for Defendant VAN OWEN HOLDINGS, LLC
10
11                             UNITED STATES DISTRICT COURT
12                  CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
13                                                   CASE NO. 2:20-CV-02586-GW (Ex)
       ARCONIC INC., et al.,
14                                                   (Case Assigned to the Hon. George ll.
                                  Plaintiffs,        Wu)
15                                                   V ANOWEN HOLDINGS LLC
              vs.
16                                                   COUNTERCLAIMS AGAINST
        CAL-TRON PLATING, INC., et al.,              PLAINTIFFS/COUNTER
17                                                   DEFENDANTS
                                  Defendants.
18                                                   rRelated to Case No.
                                                     2: 16-CV-02696-GW (Ex.) and.
19                                                   Case No. 2:14-CV-06456-GW (Ex.)]

20
21                                                   Case Filed:               March 18, 2020
22
23
              Pursuant to Fed. R. Civ. P. 13, Defendant and counter-claimant Vanowen
24
       Holdings LLC ("Counter-Claimant"), by and through the undersigned attorneys
25
        asserts the following counterclaim against Plaintiffs and counter-defendants
26
        ("Counter-Defendants").
27
28

                                                                                                 ***
                                                                      CASE NO. 2:20-CV-02586-GW (Ex)
     Case 2:20-cv-02586-GW-E Document 83 Filed 03/26/21 Page 2 of 9 Page ID #:548




 1                                             PARTIES
 2              1.   Defendant and Counter-Claimant is Vanowen Holdings, LLC
 3             2.    Counter-Claimant is informed and believes that the Counter-Defendant
 4      Arconic Inc., is a corporation duly organized and existing under the laws of the State
 5      of Delaware with its principal place of business in Pittsburgh Pennsylvania.
 6             3.    Count-Claimant is informed and believes that Counter-Defendant
 7      MACOM Connectivity Solutions, LLC (f/k/a Applied Micro Circuits Corporation) is
 8      a limited liability company duly organized and existing under the law of the state of
 9      Delaware with its principal place of business in Lowell Massachusetts.
10             4.    Counter-Claimant is informed and believes that Counter-Defendant
11      BASF Corporation is a corporation duly organized and existing under the laws of the
12      State of Delaware with its principal place of business in Florham Pak, New Jersey.
13             5.    Counter-Claimant is informed and believes that Counter-Defendant
14      Baxter Healthcare Corporation is a corporation duly organized and existing under the
15      laws of the State of Delaware with its principal place of business in Deerfield,
16      Illinois.
17             6.    Counter-Claimant is informed and believes that Counter-Defendant
18      C.T.L. Printing Industries, Inc. (formerly known as Cal-Tape & Label Co.) is a
19     corporation duly organized and existing under the laws of the State of California with
20     its principal place of business in Anaheim, California.
21             7.    Counter-Claimant California Hydro forming Company, Inc., is a
22     corporation duly organized and existing under the laws of the State of California with
23     its principal place of business in City of Industry, California.
24             8.    Counter-Claimant is informed and believes that the Counter-Defendant
25     Columbia Showcase & Cabinet Company, Inc. is a corporation duly organized and
26     existing under the laws of the State of California with its principal place of business
27     in Sun Valley, California.
28     ///

                                                                                                     ***
                                                                          CASE NO. 2:20-CV-02586-GW (Ex)
                                                   2
     Case 2:20-cv-02586-GW-E Document 83 Filed 03/26/21 Page 3 of 9 Page ID #:549




 1            9.       Counter-Claimant is informed and believes that the Counter-Defendant
 2      Columbia Crosby & Overton, Inc., is a corporation duly organized and existing under
 3      the laws of the State of California with its principal place of business in Long Beach,
 4      California.
 5             10.     Counter-Claimant is informed and believes that the Counter-Defendant
 6      Columbia Disney Enterprises, Inc., is a corporation duly organized and existing under
 7      the laws of the State of Delaware with its principal place of business in Burbank,
 8      California.
 9             11.     Counter-Claimant is informed and believes that the Counter-Defendant
10      Columbia Forenco, Inc., is a corporation duly organized and existing under the laws
11      of the State of Illinois with its principal place of business in Chicago, Illinois.
12             12.     Counter-Claimant is informed and believes that the Counter-Defendant
13      Columbia General Dynamics Corporation is a corporation duly organized and
14      existing under the laws of the State of Delaware with its principal place of business in
15      Reston, Virginia.
16             13.     Counter-Claimant is informed and believes that the Counter-Defendant
17      Columbia Hercules LLC, (formerly known as Hercules Incorporated) is a limited
18      liability company duly organized and existing under the laws of the State of Delaware
19      with its principal place of business in Wilmington, Delaware.
20             14.     Counter-Claimant is informed and believes that the Counter-Defendant
21      Columbia Hexcel Corporation is a corporation duly organized and existing under the
22      laws of the State of Delaware with its principal place of business in Stamford,
23      Connecticut.
24             15.     Counter-Claimant is informed and believes that the Counter-Defendant
25      Columbia Honeywell International Inc., is a corporation duly organized and existing
26      under the laws of the State of Delaware with its principal place ofbusiness in
27      Morristown, New Jersey.
28

                                                                                                     ***
                                                                          CASE NO. 2:20-CV-02586-GW (Ex)
                                                     3
     Case 2:20-cv-02586-GW-E Document 83 Filed 03/26/21 Page 4 of 9 Page ID #:550



 1            16.    Counter-Claimant is informed and believes that the Counter-Defendant
 2      International Paper Company is a corporation duly organized and existing under the
 3      laws of the State of New York with its principal place of business in Memphis,
 4      Tennessee.
 5            17.    Counter-Claimant is informed and believes that the Counter-Defendant
 6      Los Angeles County Metropolitan Transportation Authority is a public corporation,
 7      transit and county transportation commission, duly authorized by California law to
 8      plan, construct and operate public mass transit in the County of Los Angeles.
 9            18.    Counter-Claimant is informed and believes that the Counter-Defendant
10      Mattei, Inc., is a corporation duly organized and existing under the laws of the State
11      of Delaware with its principal place of business in El Segundo, California.
12            19.    Counter-Claimant is informed and believes that the Counter-Defendant
13      Masco Building Products Corporation (formerly known as Masco Corporation of
14      Indiana) is a corporation duly organized and existing under the laws of the State of
15      Delaware with its principal place of business in Taylor, Michigan
16            20.    Counter-Claimant is informed and believes that the Counter-DefendantM
17      Pilkington Group Limited, formerly known as Pilkington PLC, is a private limited
18      company duly organized and existing under the laws of England with its principal
19      place ofbusiness in Lathom, England.
20            21.    Counter-Claimant is informed and believes that the Counter-Defendant
21      Quest Diagnostics Clinical Laboratories, Inc., is a corporation duly organized and
22      existing under the laws of the State of Delaware with its principal place of business in
23      Secaucus, New Jersey.
24            22.    Counter-Claimant is informed and believes that the Counter-Defendant
25      Raytheon Company is a corporation duly organized and existing under the laws of the
26      State of Delaware with its principal place of business in Waltham, Massachusetts.
27            23.    Counter-Claimant is informed and believes that the Counter-Defendant
28      Safety-Kleen Systems, Inc., is a corporation duly organized and existing under the

                                                                                                  ***
                                                                       CASE NO. 2:20-CV-02586-GW (Ex)
                                                   4
     Case 2:20-cv-02586-GW-E Document 83 Filed 03/26/21 Page 5 of 9 Page ID #:551



        laws of the State of Wisconsin with its principal place of business in Norwell,
 2      Massachusetts.
 3             24.   Counter-Claimant is informed and believes that the Counter-Defendant
 4      Soco West, Inc., is a corporation duly organized and existing under the laws of the
 5      State of Delaware with its principal place of business in Stamford, Connecticut.
 6             25.   Counter-Claimant is informed and believes that the Counter-Defendant
 7      Sparton Technology, Inc., is a corporation duly organized and existing under the
 8      laws of the State ofNew Mexico with its principal place of business in Schaumberg,
 9      Illinois
10             26.   Counter-Claimant is informed and believes that the Counter-Defendant
11      The Boeing Company is a corporation duly organized and existing under the laws of
12      the State of Delaware with its principal place of business in Chicago, Illinois.
13             27.   Counter-Claimant is informed and believes that the Counter-Defendant
14      The Dow Chemical Company is a corporation duly organized and existing under the
15      laws of the State of Delaware with its principal place of business in Midland,
16      Michigan.
17            28.    Counter-Claimant is informed and believes that the Counter-Defendant
18      TriMas Corporation is a corporation duly organized and existing under the laws of the
19     State of Delaware with its principal place of business in Bloomfield Hills, Michigan.
20            29.    Counter-Claimant is informed and believes that the Counter-Defendant
21     Univar Solutions USA Inc., (formerly known as Univar USA Inc.) is a corporation
22     duly organized and existing under the laws of the State of Washington with its
23     principal place of business in Downers Grove, Illinois.
24                                JURISDICTION AND VENUE
25            30.    Jurisdiction over this counter-claim is based upon 42 U.S.C. § 9613 (b)
26     and 28 U.S.C. § 1331.
27            31 .   Venue is proper in this district under 42 U.S.C. § 9613 (b)
28

                                                                                                  ***
                                                                       CASE NO. 2:20-CV-02586-GW (Ex)
                                                   5
     Case 2:20-cv-02586-GW-E Document 83 Filed 03/26/21 Page 6 of 9 Page ID #:552




 1      laws of the State of Wisconsin with its principal place ofbusiness in Norwell,
 2     Massachusetts.
 3            24.    Counter-Claimant is informed and believes that the Counter-Defendant
 4      Soco West, Inc., is a corporation duly organized and existing under the laws of the
 5      State of Delaware with its principal place of business in Stamford, Connecticut.
 6            25 .   Counter-Claimant is informed and believes that the Counter-Defendant
 7      Sparton Technology, Inc., is a corporation duly organized and existing under the
 8      laws of the State of New Mexico with its principal place of business in Schaumberg,
 9     Illinois
10            26.    Counter-Claimant is informed and believes that the Counter-Defendant
11     The Boeing Company is a corporation duly organized and existing under the laws of
12      the State of Delaware with its principal place of business in Chicago, Illinois.
13            27.    Counter-Claimant is informed and believes that the Counter-Defendant
14      The Dow Chemical Company is a corporation duly organized and existing under the
15      laws of the State of Delaware with its principal place of business in Midland,
16      Michigan.
17            28.    Counter-Claimant is informed and believes that the Counter-Defendant
18      TriMas Corporation is a corporation duly organized and existing under the laws of the
19      State of Delaware with its principal place of business in Bloomfield Hills, Michigan.
20            29.    Counter-Claimant is informed and believes that the Counter-Defendant
21      Univar Solutions USA Inc., (formerly known as Univar USA Inc.) is a corporation
22      duly organized and existing under the laws of the State of Washington with its
23      principal place of business in Downers Grove, Illinois.
24                                 JURISDICTION AND VENUE
25            30.    Jurisdiction over this counter-claim is based upon 42 U .S.C. § 9613 (b)
26      and 28 U.S.C. § 1331.
27            31.    Venue is proper in this district under42 U.S.C. § 9613 (b)
28

                                                                                                   ***
                                                                        CASE NO. 2:20-CV-02586-GW (Ex)
                                                    5
     Case 2:20-cv-02586-GW-E Document 83 Filed 03/26/21 Page 7 of 9 Page ID #:553




                                   STATUTORY BACKGROUND
 2             32.    Section 107(a) of the Comprehensive Environmental Response,
 3      Compensation Liability Act ("CERCLA"), 42 U.S.C. § 9607 (a), impose liability for
 4      response costs on four categories of "covered persons" who are liable or potentially
 5      liable parties.
 6             33.    Liable or potentially liable parties are defined in CERCLA as (1) owners
 7      and operators of facilities at which hazardous substances are located; (2) past owners
 8      and operators of such facilities at the time that disposal of hazardous substances
 9      occurred; (3) persons who arranged for disposal or treatment of hazardous substances;
IO      (4) certain transporters ofhazardous substances. 42 U.S.C. § 9607 (a)(l)-(4).
II            34.     CERCLA section 113(±)(1), 42 U.S.C. § 9613(±)(1), provides that "[a]ny
I2      person may seek contribution from any other person who is liable or potentially liable
I3      under Section [Section 107(a)]."
14            35.     CERCLA section 113(±)(1 ), 42 U.S.C. § 9613(f)(1 ), further provides that
15      contribution claims "shall be governed by Federal Law" and "[i]n resolving
I6      contribution claims, the court may allocate response costs among liable parties using
17      such equitable factors as the court determines are appropriate."
18                                  GENERAL ALLEGATIONS
19            36.    Counter-Claimant is informed and believes that the Omega Chemical
20      Corporation facility was in Whittier, California ("formerly Omega property"). As a
21     result of the operations and spills and leaks of various chemicals at the former Omega
22     property, the soil and groundwater beneath the former Omega property became
23     contaminated. Counter-Claimant is informed and believes that contaminated
24     groundwater extends four and one-half miles downgradient (south/southwest) of the
25     former Omega facility. In January 1999, the US Environmental Protection Agency
26     ("EPA") placed Omega Chemical Corporation Superfund Site ("Omega") on its
27     National Priorities List.
28            37.    EPA has designated the groundwater contamination generally

                                                                                                  ***
                                                                       CASE NO. 2:20-CV-02586-GW (Ex)
                                                   6
     Case 2:20-cv-02586-GW-E Document 83 Filed 03/26/21 Page 8 of 9 Page ID #:554




 1      downgradient (south-southwest) of the former Omega Chemical Corporation facility
 2      as Operable Unit Number 2 of the Omega Site.
 3            38.    Counter-Defendants initiated this civil action seeking cost recovery and
 4      declaratory judgment under section 113(g)(2) of CERCLA, 42 U.S.C. §§ 9601-9675.
 5            39.    Counter-Claimant is informed and believes that Counter-Defendants, or
 6      their predecessors, affiliated entities, assignees or obligees, are companies that sent
 7      chemicals to the former Omega property operated by Omega Chemical Corporation,
 8      that groundwater contamination resulted from the chemicals sent to the former
 9      Omega property, and that EPA contends that Counter-Defendants are responsible to
10      remediate the groundwater contamination at the Omega site.
11            40.    Counter-Claimant is a "person" within the meaning of CERCLA sections
12      101(21) and 113(t)(l), 42 U.S .C. § 9607 (21) and 9613(t)(l).
13            41.    Counter-Defendants are "persons" within the meaning ofCERCLA
14      sections 101(21) and 113(t)(1), 42 U.S.C. § 9607 (21) and 9613(t)(l).
15            42.    If any liability is established against Counter-Claimant, the Court should
16      allocate the response costs sought in Counter-Defendants' CERCLA claim among
17      liable parties, including all Counter-Defendants, using such equitable factors as the
18      Court determines are appropriate, under 42 U.S.C. § 9613(t)(l).
19         FIRST CLAIM FOR RELIEF AGAINST ALL COUNTER-DEFENDANTS
20                                  (CERCLA CONTRIBUTION)
21            43.    Counter-Claimant incorporates by reference, as if fully set forth herein,
22      Paragraphs 1-42 of this Counterclaim.
23            44.    Plaintiffs have alleged a contribution claim against Counter-Claimant
24      under CERCLA section 113, 42 U.S.C. §9613(t)(l).That section also authorizes
25      Counter-Claimant to seek contribution in this action against all Counter-Defendants.
26       SECOND CLAIM FOR RELIEF AGAINST ALL COUNTER-DEFENDANTS
27                                   (DECLARATORY RELIEF)
28            45.    Counter-Claimant incorporates by reference, as if fully set forth herein,

                                                                                                    ***
                                                                         CASE NO. 2:20-CV-02586-GW (Ex)
                                                    7
     Case 2:20-cv-02586-GW-E Document 83 Filed 03/26/21 Page 9 of 9 Page ID #:555




        Paragraphs 1-42 of this Counterclaim.
 2              46.    Plaintiffs have alleged a claim against Counter-Claimant under CERCLA
 3      section 113, 42 U.S.C. § 9613(f)(l ), such sections authorizes Counter-Claimant to
 4      seek declaratory relief in this action against all Counter-Defendants.
 5              4 7.   If liability is established, the Court should grant appropriate declaratory
 6      relief under 42 U.S.C. § 9613(g)(2) and 28 U.S.C. §2201.
 7                                       PRAYER FOR RELIEF
 8              WHEREFORE, Counter-Claimant respectfully prays this Court for judgment
 9      against all Counter-Defendants as follows:
10              1.     For contribution under CERCLA for past and future response costs,
11      including Counter-Claimant's costs in this action, to investigate and remediate the
12      alleged contamination at Operable Unit Number 2, according to proof;
13              2.     For a judicial declaration under CERCLA that Counter-Defendants are
14      liable for their equitable share of all present and future response costs including
15      Counter-Claimant' s costs in this action to investigate and remediate the alleged
16      contamination at Operable Unit Number 2, according to Proof.
17              3.     For costs of suit; and
18              4.     For such other and further relief as the Court may deem just and proper.
19      Date:                                    WEISS & ZAMAN
20
                                                 By: IS/ Thomas J. Weiss
21                                                  Thomas J. Weiss
22
                                                 NASTICHLAW
23
                                                 By:/S/Summer Nastich
24                                                 Summer Nastich
25
                                                 Attorneys for Vanowen Holdings, LLC
26
27
28

                                                                                                     ***
                                                                          CASE NO. 2:20-CV-02586-GW (Ex)
                                                      8
